DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 1 is objected to for the following:  it appears on line 9 that ‘calculating optical’ should read –calculating the optical-.  Correction is required.  Claims 2-13 are objected to due to their dependency from claim 1.
4.	Claim 12 is objected to for the following:  on line 4 it appears that ‘increases, and’ should read –increases-  Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "may (line 3)" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art hereafter ‘AAPA’ in view of CN 203069350 to An et al.-using machine translation of description
claim 1, AAPA discloses/suggests the following:  a testing device for variable light transmittance windows (Fig. 1 and paragraph [4]) , comprising:
a light source emitting light towards a variable light transmittance window (Fig. 1:  13 emitting light towards 11) to measure optical characteristics of a suspended particle device (SPD) film, two optical characteristics:  rise time and decay time (paragraph [5], line 5); a detector detecting the light emitted from the light source and having passed through the variable light transmittance window (Fig. 1: 15 with paragraph [5], lines 3-4), the detector outputting an electrical signal corresponding to the detected light (Fig. 1:  15 outputs voltage signal to 17:  paragraph [5]: lines 3-5); an AC power source supplying AC power to the variable light transmittance window (Fig. 1: 11 with paragraph [5]: lines 7-9).
As for a terminal calculating the optical characteristics of the variable light transmittance window based on the electrical signal output from the detector, AAPA does not explicitly state this.  AAPA refers to an oscilloscope for measuring a rise time and decay time of the voltage signal and mentions that there are calculations performed for optical density and optical density ratio from measurement results from other instruments (paragraph [5]:  lines 4-7 with Fig. 1: 17).
Nevertheless, An in a 3D light valve response time and high voltage testing device, has light source, light-cylinder, analyzer, and detector that are together, and two oscilloscopes receiving waveform of input signal teaches determining rise time and fall time of light valve wherein the rise time and decay time have a linear relation with a sampling interval (paragraph 0005: lines 41-43; paragraph 0030: lines 244-245) using a computer with  oscilloscopes to display waveforms (paragraph [0011]: lines 99-106 and paragraph [0024]: lines 87-94).  

As for claim 3, AAPA in view of An discloses/suggests everything as above (see claim 1).  In addition, in view of An there is disclosed/suggested a data processor processing data with respect to the electrical signal output from the detector and transmitting the processed data to the terminal, a data acquisition card (see claim 1 above with regards to An:  paragraph [0011], lines 101-102; paragraph [0024], lines 188-189).
As for claim 12, AAPA in view of An discloses/suggests everything as above (see claim 1).  In addition, in view of An there is disclosed/suggested wherein, among the optical characteristics of the variable light transmittance window, a rise time in which light transmittance of the variable light transmittance window increases indicates a time zone where the light transmittance constantly increases (as stated in claim 1 above rise time has a linear relation to the sampling interval: paragraph [0030]: line 244).
As for claim 13, AAPA in view of An discloses/suggests everything as above (see claim 1).  In addition, in view of An there is disclosed/suggested wherein, among the optical characteristics of the variable light transmittance window, a decay time in which light transmittance of the variable light transmittance window decreases indicates a time zone where the light transmittance constantly decreases (as stated in claim 1 above fall time has a linear relation to the sampling interval: paragraph [0030]: line 244).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art hereafter ‘AAPA’ in view of CN 203069350 to An et al.-using machine translation of description in view of US 2018/0128740 to Olschewski et al. and US 2013/0050684 to Wimmer et al. 
As for claim 6, AAPA in view of An discloses/suggests everything as above (see claim 1).  AAPA is silent concerning the light source being a white LED.  AAPA does not appear to limit the type of light source that may be used by just referring to a light unit (paragraph [5], line 2).  Note than An teaches using a halogen lamp as a light source (paragraph [0023] line 6) to measure transmittance along with decay time and rise time (paragraph 0030: lines 244-245 with paragraph [0031], lines 249-252).  And Olschewski in a method and device for determining the transmittance of a flat gas substrate teaches measuring transmittance using white-light LED (paragraphs 0037-0038).  And Wimmer in an apparatus and method for measuring optical properties of transparent materials teaches using a white LED (paragraph 0064).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the light source, the light unit, be a white LED in order to illuminate the variable transmittance window to determine the window’s optical properties through optical measurements of the light passing through the window.  
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art hereafter ‘AAPA’ in view of CN 203069350 to An et al.-using machine translation of description in view of US 4,946,282 to Task
	As for claim 7, AAPA in view of An discloses/suggests everything as above (see claim 1).  AAPA is silent concerning a DC power source supplying DC power to the light source.  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a DC power source supplying DC power to the light source in order to provide power to illuminate the variable transmittance window to determine the window’s optical properties through optical measurements of the light passing through the window.  
Allowable Subject Matter
11.	Claims 2, 4, 5, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to the attached PTO-892.


If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886